                              IN THE UNITED STATES BANKRUPTCY COURT FOR
                                   THE NORTHERN DISTRICT OF ALABAMA
                                           NORTHERN DIVISION

 In the Matter of:                                          )
                                                            )
 STEVE SHICKLES, JR.                                        )       CASE NO. 19-80155-CRJ-11
 SSN: XXX-XX-4301                                           )
                                                            )       CHAPTER 11
 RONDA SHICKLES                                             )
 SSN: XXX-XX-0467                                           )
                                                            )
           Debtors.                                         )
                                                            )

                             ORDER APPROVING DEBTORS USE OF DIP FUNDS

           On January 30, 2019, this case came before the Court on Telephonic Status Conference and related

 matters. During the hearing, counsel for the Debtors made an oral Motion to Use DIP Funds to pay All-

 Out Bail Bonds the amount due and owing of $2,700.00. Present during the hearing were the Debtors,

 Steve Shickles, Jr. and Ronda Shickles; Kevin D. Heard, Esq. and Angela S. Ary, Esq., counsel for the

 Debtors; Kevin Gray, Esq., Andrew Shaver, Esq., and Brian Richardson, Esq., counsel for Creditors; and

 Richard Blythe, Esq., counsel for the Bankruptcy Administrator.

            Based upon the representations of counsel for the Debtors and receiving no objections from any

 others present, the Court determined that the oral request was reasonable, necessary, and in the best interest

 of the bankruptcy estate.

           IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that the oral Motion to Use

 DIP Funds is APPROVED. The Debtors are hereby authorized to pay All-Out Bail Bonds the amount due

 and owing of $2,700.00 from the Debtor-in-Possession account.

 Dated this the 31st day of January, 2019.

                                                            /s/ Clifton R. Jessup, Jr.
                                                            Clifton R. Jessup, Jr.
                                                            United States Bankruptcy Judge
 Order Prepared By:
 Kevin D. Heard
 HEARD, ARY & DAURO, LLC
 303 Williams Avenue, Suite 921
 Huntsville, Alabama 35801
 kheard@heardlaw.com




Case 19-80155-CRJ11               Doc 71    Filed 01/31/19 Entered 01/31/19 10:16:05                Desc Main
                                           Document     Page 1 of 1
